Citation Nr: 1221828	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to April 1962 and from January 1967 to December 1968, including service in the Republic of Vietnam for which he was awarded the Purple Heart Medal.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 

2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Factual Background and Analysis

The Veteran asserts that he is entitled to TDIU benefits.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
   
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  

Service connection is in effect for the following disabilities: renal failure associated with diabetes mellitus and erectile dysfunction, rated as 60 percent disabling, 

effective May 14, 2007; peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus, each rated as 40 percent disabling, effective January 23, 2008; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling, effective May 8, 2001; chronic tinea corporis and pedis, rated as 10 percent disabling, effective December 11, 1968; diabetic retinopathy associated with diabetes mellitus, rated as 10 percent disabling, effective May 14, 2007; tinnitus, rated as 10 percent disabling, effective June 18, 2008; and right leg scars, rated as noncompensably disabling, effective December 11, 1968.  The Veteran was also entitled to special monthly compensation on account of loss of use of a creative organ, effective September 11, 2003.  

Effective May 14, 2007, the Veteran's combined total disability rating was 90 percent.  Therefore, the Veteran meets the minimum criteria for consideration of TDIU from May 14, 2007.  See 38 C.F.R. § 4.16(a) (if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  

VA administered a genitourinary examination in November 2007.  The impression was early renal failure.  According to the examiner, the Veteran worked as a truck driver and/or in "administration jobs."  He retired in 2007, eligible by age or duration of work.  The examiner found no general occupational effect as a result of this disability since the Veteran was unemployed.  

The Veteran filed the current TDIU claim in January 2008.  He indicated at that time that he worked as a truck driver from 2000 to 2005 and as a technician at an eye clinic for a period of approximately three months in 2007.  According to the Veteran, his service-connected diabetes mellitus prevented him from securing or following any substantially gainful occupation.  The Veteran also stated that he became too disabled to work in July 2007 and that he left his last employer due to his disability.  The Veteran was a college graduate and held a commercial driver's license.  

The Veteran's most recent employer submitted a statement in support of the Veteran's claim dated February 2008.  Specifically, the Veteran worked at an optical lab, but his employment there was terminated after he was unable to see clearly.  According to his employer, an ophthalmologist, the Veteran's poor eyesight resulted from diabetic retinopathy and caused an inability to perform lab work effectively.  It was also noted that the Veteran made many errors on the job due to his vision, occasionally fell asleep on the job due to sleep apnea, and was given multiple chances.  The Veteran's work, however, was described as suboptimal.  

The Veteran was afforded a VA general medical examination in June 2008.  He reported subjective complaints with regard to several service-connected disabilities, including peripheral neuropathy.  According to the Veteran, he was told that he should no longer work as a truck driver because of decreased sensation in his feet and an inability to "feel where his feet were."  Evidence of sensory loss in the lower extremities was found on physical examination with an inability to identify sharp or soft vibrations.  It was also noted that the Veteran worked as a truck driver and/or in "administration jobs."  The Veteran retired in 2007 and was eligible to do so by age or duration of work, according to the examiner.  The diagnosis was renal failure, erectile dysfunction, retinopathy, idiopathic peripheral neuropathy of the upper and lower extremities, chronic mild tinea cruris, type II diabetes mellitus controlled on medication, hearing loss, tinnitus, and right lower extremity scars, status-post biopsy.  In the examiner's opinion, the Veteran's renal failure, erectile dysfunction, tinea cruris, type II diabetes mellitus, and right leg scars did not affect his ability to obtain or retain gainful employment.  The Veteran's diabetic retinopathy, however, would result in a "limitation" on the Veteran's employability.  Similarly, the examiner indicated that the Veteran would be excluded from employment that required driving or operation of foot-controlled machinery due to his peripheral neuropathy.  Other forms of employment, however, were not precluded.     

The Veteran also underwent a VA audiology examination in June 2008.  The examiner concluded that the Veteran's currently diagnosed hearing loss and/or tinnitus would not impact his ability to obtain or retain gainful employment.

In the Veteran's July 2008 notice of disagreement, he "emphatically" denied stopping work due to his age.  The Veteran testified before a decision review officer in March 2009.  He stated that he worked as a truck driver since 1969 and that he stopped working because he was concerned that he could no longer safely operate the truck due to limitations caused by his service-connected diabetes mellitus and related symptoms, to include neuropathy.  In fact, the Veteran testified that he essentially had one job, as a truck driver, during his adult life.  According to the Veteran, he was not eligible for Social Security Disability benefits at the time that he stopped working.  He had also hoped to secure other employment.  At the time of the hearing, he received Supplemental Security Income due to his age.  He denied being on dialysis as a result of his renal failure, but indicated that he had regular appointments at a VA medical facility.

The Veteran acknowledged that he held a bachelor's degree in sociology, but he was unable to find employment in that field.  Based on the Veteran's testimony, it appears that the Veteran recently received this degree through VA's Vocational Rehabilitation and Education Program.  The March 2009 statement of the case noted that the Veteran was awarded his bachelor's degree in May 2007.  The Veteran also acknowledged termination from employment at an eye clinic due to  his impaired vision.  According to the Veteran, he unsuccessfully sought employment on several occasions after his termination from the eye clinic.  The Veteran's job search was limited to areas in and near to where he lived since he was unable to drive long distances due to his peripheral neuropathy.  The Veteran also testified that he worked for a period of time at Walmart, but was let go because a supervisor was not satisfied with his work.  Approximately five years prior to the hearing, the Veteran testified that he was told by a VA provider that he should use a vehicle with hand controls.  In the Veteran's opinion, such a recommendation was a "death sentence" for a truck driver.  

In May 2009, the Veteran submitted a substantive appeal in which he stated that he was told as early as 2003 that he should stop driving due to his service-connected peripheral neuropathy.  The Veteran also recounted his employment history and 

indicated that attempts to obtain employment following termination from his position at the eye clinic were unsuccessful.  According to the Veteran, he was advised that his age was a problem for performing entry-level work, that his work experience was lacking for his education level, that he was over-qualified for some positions, or that supervisors doubted the Veteran's ability to work for younger individuals.  The Veteran also described his service-connected disabilities as "overwhelming, and problematic" and stated that the conditions of his service-connected disabilities continued to deteriorate.          

Substantially gainful employment is employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the central inquiry is whether the Veteran's service-connected disabilities are of  sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The record shows that the Veteran obtained a bachelor's degree in sociology in 2007, but was unable to secure work in this field.  Alternatively, he has worked primarily as a truck driver since separation from service.  

The Veteran's statements and hearing testimony on the issue of the Veteran's unemployability due to his service-connected disabilities are competent and credible evidence, and therefore highly probative, particularly where the statements and hearing testimony were consistent with other information associated with the claims file, including the VA records described above and relied upon to assign a combined 90 percent disability rating, effective May 14, 2007.  The evidence as a whole shows that the Veteran would not be able to obtain or maintain employment as a result of his service-connected disabilities.

The VA examiners indicated in June 2008 that the Veteran's service-connected renal failure, erectile dysfunction, tinea cruris, type II diabetes mellitus, right leg scars, tinnitus, and hearing loss would not preclude employment.  However, the examiners provided no rationale for these opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  In addition, the inquiry in this case is not whether the Veteran's service-connected disabilities precluded all forms of employment, but rather, whether it would preclude him from obtaining and maintaining substantially gainful employment.  Hatlestad, 5 Vet. App. at 529.  In this regard, the Board points out that the although the Veteran is a college graduate, he has performed essentially one occupation, truck driving, since discharge from service.  

Moreover, the Veteran's previous employer, an ophthalmologist, acknowledged that the Veteran was terminated from his position at the eye clinic as a result of poor eyesight and an inability to perform lab work effectively.  The Veteran's poor eyesight resulted from the service-connected diabetic retinopathy, according to the employer.  Similarly, the June 2008 VA general medical examiner noted that the Veteran's diabetic retinopathy would result in a "limitation" on the Veteran's employability while the Veteran would be excluded from employment that required driving or operation of foot-controlled machinery due to his peripheral neuropathy.  Although this examiner stated that other forms of employment would not be precluded, the examiner provided no examples of such employment and no rationale for this conclusion.  See Hernandez-Toyens, 11 Vet. App. at 382. 

In light of the foregoing, there is an approximate balance of the positive and negative evidence on the issue of whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Resolving all reasonable doubt in the Veteran's favor, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


